PER CURIAM:
Oheneba “Kwame” Gyamfi appeals the district court’s order construing his pleading as a complaint, amending the pleading and the caption, and dismissing the complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gyamfi v. United States, No. 8:09-cv-02501-PJM, 2010 WL 2106198 (D.Md. May 24, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.